Citation Nr: 1505944	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-00 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Alexandria, Louisiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility between April 14 and April 19, 2011.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to December 1974.  The appellant here is the office of a doctor who provided care to the Veteran during his hospitalization.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Alexandria, Louisiana.  


FINDINGS OF FACT

1.  The Veteran is service-connected for coronary artery disease, diabetes, diabetic nephropathy, and hypertension.  

2.  The Veteran was admitted to a private medical facility on April 13, 2011, for a hypertensive emergency and kidney failure.  

3.  The Veteran's treatment at a non-VA facility was rendered in a situation of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

4.  It was not feasible for the Veteran to obtain this treatment from the VA or from another federal facility.



CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at a private medical facility from April 14 to April 19, 2011 have been met.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.121 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the admission of a Veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54 (2014).  Here, the Veteran's treatment at the non-VA facility was not authorized in advance as there is no indication that VA authorization was obtained prior to this particular admission, or within 72 hours thereafter, for the medical services provided to the Veteran for which he is now seeking payment or reimbursement.

Congress, however, has authorized the reimbursement or payment for unauthorized emergency medical treatment of Veterans, under two statutory provisions, 38 U.S.C.A. §§ 1725 and 1728.  38 U.S.C.A. § 1728 applies to veterans who (among other criteria) have been granted service connection for at least one disability at the time they sought treatment.

Here, the Veteran is service connected for (among other disabilities) coronary artery disease, diabetes, diabetic nephropathy, and hypertension.  Further, as discussed below, the treatment at issue here was provided for one or more of the Veteran's service-connected disabilities.  As such, 38 U.S.C.A. § 1728 is applicable in this case, and no further discussion of payment under § 1725 (which governs payment where a Veteran has not been granted service connection or is not in receipt of total compensation) is necessary.

Under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where the care and services rendered were for an adjudicated service-connected disability, the services rendered were for emergency treatment of a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and when seeking treatment at a VA or federal facility was not feasibly available.  All three requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

As to the facts of this case, the Veteran sought treatment at a private medical facility on April 13, 2011.  At the time of his admission, the Veteran's blood pressure was a staggering 216/130.  His discharge summary notes that, after medication was provided, the Veteran's diastolic blood pressure improved to 100.  Given the Veteran's comorbidities, he was admitted to the intensive care unit and followed by private cardiologists and nephrologists.  He was discharged on April 20, with instructions to follow up on his care with VA.  

Procedurally, the VAMC in this case granted reimbursement or payment for the services rendered on the day of the Veteran's admission, April 13, thus acknowledging the emergent nature of the Veteran's circumstances.  The doctor/appellant in this case seeks payment for services provided from April 14 until April 19, the day preceding his discharge.  

In an April 2012 letter, that doctor noted that the Veteran was admitted to the intensive care unit on April 14, 2011, "with a hypertensive emergency and kidney failure."  He noted that the Veteran required continuous monitoring of his situation while in the ICU, as there was a chance that the Veteran would require dialysis (a service not available at the VAMC).  The doctor noted that VAMC was notified of the Veteran's admission, but the VAMC in question made no arrangements to transfer the Veteran to a larger, more remote hospital.  The doctor also noted that cardiology care and nephrologic care are not available at the VAMC closest to the Veteran.  

Applying the regulatory framework this case, the Board finds each criterion met.  The Veteran was treated at a private facility for service-connected disabilities; the situation was such that a prudent layperson would have expected that delay in seeking treatment would have been hazardous to life or health; and given the statements from the Veteran's doctor (and in consideration of the fact that VA has already paid for the first day of services), it is reasonable to believe that seeking treatment at a VA facility was not feasibly available.

The VAMC denied entitlement to reimbursement or payment on the basis that the Veteran's condition had stabilized.  Given his admission to the ICU and the continuous monitoring required, the Board disagrees.  It is not clear that, until the time of his discharge, the Veteran's condition could be considered stabilized or non-emergent.  Further, the Veteran's doctor indicated (and there is no evidence to the contrary) that the particular services provided to the Veteran were not available at the closest VA facility; instead, the Veteran would have had to have been transported some 120 miles to a larger facility in Shreveport.  Under these circumstances, the Board concludes that reimbursement or payment of the services rendered is proper.  

In summary, the Board finds that the Veteran sought emergent treatment for a service-connected condition, and that is was not feasible for him to receive this care at a VA or federal facility.  Accordingly, the Board concludes that the criteria for the payment or reimbursement of unauthorized medical expenses from April 14 to April 19, 2011 have been met.  38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.121.



ORDER

Payment or reimbursement of unauthorized medical expenses incurred at a private medical facility between April 14 and April 19, 2011 is granted.



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


